Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 1 of 34 PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NEW YORK




BETHPAGE WATER DISTRICT,

                  Plaintiff,                Complaint for a Civil Case

   -against-                                Case No. 19-cv-1348

THE DOW CHEMICAL COMPANY,
FERRO CORPORATION, VULCAN                   Jury Trial Demanded
MATERIALS COMPANY, NORTHROP
GRUMMAN CORPORATION, and
NORTHROP GRUMMAN SYSTEMS
CORPORATION,

                  Defendants.
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 2 of 34 PageID #: 2



                                                    TABLE OF CONTENTS
I.     Introduction .......................................................................................................................... 1

II.    Parties.................................................................................................................................... 3

       A. Plaintiff ............................................................................................................................ 3

       B. Defendants ....................................................................................................................... 3

III. Jurisdiction and Venue ........................................................................................................ 5

IV. Factual Allegations............................................................................................................... 7

       A. The Contaminant: 1,4-Dioxane........................................................................................ 7

       B. Regulatory Standards Applicable to 1,4-Dioxane ........................................................... 8

       C. Supplier Defendants’ Knowledge of 1,4-Dioxane’s Hazards .......................................... 9

       D. Northrop Grumman’s Operations and History of Contamination ................................. 13

       E. Harm Resulting from 1,4-Dioxane Contamination in Bethpage Water
          District’s Wells .............................................................................................................. 18

V.     Causes of Action ................................................................................................................. 19

       FIRST CAUSE OF ACTION
       Strict Products Liability for Defective Design ..................................................................... 19

       SECOND CAUSE OF ACTION
       Strict Products Liability for Failure to Warn ....................................................................... 21

       THIRD CAUSE OF ACTION
       Negligence ........................................................................................................................... 23

       FOURTH CAUSE OF ACTION
       Public Nuisance ................................................................................................................... 25

       FIFTH CAUSE OF ACTION
       Trespass................................................................................................................................ 26

       SIXTH CAUSE OF ACTION
       Contribution to an Imminent and Substantial Endangerment Under RCRA ....................... 29

VI. Prayer for Relief ................................................................................................................. 30

VII. Demand for Jury Trial ...................................................................................................... 31




                                                                        i
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 3 of 34 PageID #: 3



  I.    Introduction

        1.      Plaintiff Bethpage Water District (“the District” or “Plaintiff”) is a public drinking

water provider established in 1923 and serving approximately 33,000 residents and businesses in

Nassau County, New York. The District serves its customers with eight production wells that draw

groundwater from the Long Island aquifer system. The District brings this action to protect the

public and restore its damaged drinking water supply wells, which are contaminated by the toxic

chemical 1,4-dioxane.

        2.      1,4-dioxane is a highly toxic substance and likely human carcinogen that is an

ingredient, component, contaminant, and/or impurity in certain industrial and commercial

products. Historically, its primary use was as a stabilizer for the chlorinated solvent trichloroethane

(“TCA”), most commonly used as a degreaser for machined metal parts, among other uses. In

addition to being toxic to humans, 1,4-dioxane is highly mobile and persists as a contaminant in

soil and groundwater for many decades.

        3.      1,4-dioxane and/or products containing 1,4-dioxane were used and discharged in

the vicinity of the District’s drinking water production wells. 1,4-dioxane has migrated from

multiple sources through the subsurface and into the groundwater, and now contaminates all of the

District’s wells.

        4.      The District brings this action against two groups of defendants: (1) manufacturers,

distributors, retailers, and promoters of 1,4-dioxane and/or industrial products containing

1,4-dioxane that caused the contamination of all the District’s impacted wells (collectively,

“Supplier Defendants”); and (2) entities related to the Northrop Grumman Corporation that

disposed of and released substances containing 1,4-dioxane in the vicinity of the District’s service




                                                  1
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 4 of 34 PageID #: 4



area, thereby causing 1,4-dioxane to migrate via groundwater and contaminate certain public

drinking water supply wells within the District’s system (collectively, “Northrop Grumman”).

        5.      Supplier Defendants knowingly and willfully manufactured, promoted, and/or sold

products containing 1,4-dioxane to industrial facilities and consumers in Nassau County, when

they knew or reasonably should have known that this harmful compound would inevitably reach

groundwater, significantly pollute drinking water wells, render drinking water unusable and

unsafe, and threaten the public health and welfare, as it has done and will continue to do with

respect to the District’s wells.

        6.      Northrop Grumman knowingly and willfully handled, stored, treated, transported,

and/or disposed of substances containing 1,4-dioxane at their Bethpage facilities in a manner that

caused 1,4-dioxane to enter the groundwater aquifer and invade the District’s wells, resulting in

an undue interference with the public’s right to clean drinking water and an imminent and

substantial endangerment to health and the environment.

        7.      The District brings a citizen enforcement action under the Resource Conservation

and Recovery Act (“RCRA”), 42 U.S.C. § 6901, et seq., against Northrop Grumman defendants

for their contributions to the handling, storage, treatment, transportation, and/or disposal of the

toxic chemical 1,4-dioxane at their Bethpage facilities which present an imminent and substantial

endangerment to human health and the environment. Pursuant to RCRA, the District seeks an

equitable abatement fund to cover current and future costs of monitoring and removing

1,4-dioxane from the District’s wells before delivery of drinking water to the public.

        8.      The District files this lawsuit to recover the substantial costs necessary to protect

the public and restore its damaged drinking water supply wells. The District seeks compensatory

damages and all other remedies, including but not limited to all necessary funds to reimburse the




                                                  2
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 5 of 34 PageID #: 5



District for the costs of designing, constructing, installing, operating, and maintaining the

treatment facilities and equipment required to remove the 1,4-dioxane from its drinking water

wells, and all associated costs, and to ensure that the parties responsible for the drinking water

contamination bear these expenses, rather than the District and its ratepayers.

 II.   Parties

       A.        Plaintiff

       9.        Plaintiff Bethpage Water District is a public drinking water provider serving

thousands of residents and businesses covering a five square-mile service area in Bethpage and

surrounding towns, and is located at 25 Adams Avenue in Bethpage, New York.

       10.       The District obtains its water exclusively from underground wells that it owns and

operates. It operates and manages a groundwater supply system that includes 8 wells on 5 pumping

sites located throughout the geographic territory it serves.

       11.       The District’s wells are contaminated and/or threatened by 1,4-dioxane

contamination.

       12.       The District has a duty to exercise due care and diligence in the maintenance and

supervision of its public water system to ensure the protection of the public health pursuant to 10

NYCRR § 5-1.51.

       13.       In carrying out its powers, duties, and responsibilities as a local governmental

entity, the District acts in all respects for the benefit of the people of the Bethpage Water District

and the State of New York, for the protection of their health, welfare, and prosperity.

       B.        Defendants

       14.       Supplier Defendants. The following defendants designed, manufactured,

formulated, marketed, promoted, distributed, sold, and/or otherwise supplied (directly or




                                                  3
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 6 of 34 PageID #: 6



indirectly) 1,4-dioxane and/or products containing 1,4-dioxane such that each defendant knew or

should have known that 1,4-dioxane would be delivered into the area and subsequently released

into the environment, leading to the contamination of the District’s water supply wells.

             a. Defendant Dow Chemical Company is a Delaware corporation with its principal

                office in Midland, Michigan, which at all times relevant to this action was doing

                business in New York.

             b. Defendant Ferro Corporation is an Ohio corporation with its principal office in

                Mayfield Heights, Ohio, which at all times relevant to this action was doing

                business in New York.

             c. Defendant Vulcan Materials Company is a New Jersey corporation with its

                principal place of business in Birmingham, Alabama, which at all times relevant to

                this action was doing business in New York.

       15.      Northrop Grumman Defendants. The following defendants owned and/or

operated facilities on approximately 600 acres in east-central Nassau County, formerly known as

the Grumman Aerospace-Bethpage Facility Site, and including the Northrop Grumman – Bethpage

Facility, the Naval Weapons Industrial Reserve Plant – Bethpage (“NWIRP”), and the Grumman

Steel Los Site (collectively “the Site”). Northrop Grumman or its predecessors owned and/or

operated the Site throughout its approximately six-decade operation, where they used, stored,

transported, and/or disposed of toxic chemicals and manufacturing byproducts. At the Site,

Northrop Grumman purchased, used, stored, handled, disposed of, and/or released hazardous

substances, including the industrial solvent TCA. Northrop Grumman permitted those hazardous

substances, including TCA containing 1,4-dioxane, to leave the Site and contaminate Plaintiff’s

public drinking water supply wells.




                                                4
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 7 of 34 PageID #: 7



             a. Defendant Northrop Grumman Corporation is a Delaware corporation with its

                principal place of business at 2980 Fairview Park Drive, in Falls Church, Virginia.

             b. Defendant Northrop Grumman Systems Corporation is a Delaware corporation

                with its principal place of business at 2980 Fairview Park Drive, in Falls Church,

                Virginia. Upon information and belief, Northrop Grumman Systems Corporation is

                a subsidiary of Northrop Grumman Corporation and a successor in interest to

                Grumman Aerospace Corporation.

       16.      The Supplier Defendants and Northrop Grumman are referred to collectively as

“Defendants.”

       17.      When reference is made in this Complaint to any act or omission of the Defendants,

it shall be deemed that the officers, directors, agents, employees, or representatives of the

Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation

or control of the affairs of Defendants, and did so while acting within the scope of their duties,

employment or agency.

       18.      All references to Defendants in this Complaint include any predecessors,

successors, parents, subsidiaries, affiliates, and divisions of any named Defendant.

III.   Jurisdiction and Venue

       19.      The United States District Court for the Eastern District of New York has

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the matter in controversy is

between citizens of different states and exceeds the sum of $75,000.

       20.      This Court has jurisdiction over Defendants because, based on information and

belief, each Defendant has sufficient minimum contacts in New York because it either




                                                 5
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 8 of 34 PageID #: 8



(1) intentionally avails itself of the New York market through the distribution or sale of its products

containing 1,4-dioxane in the State of New York; or (2) has conducted business in New York

which caused the discharges of 1,4-dioxane complained-of herein; so as to render the exercise of

jurisdiction over it by this Court consistent with traditional notions of fair play and substantial

justice. Each Defendant is a corporation or other business authorized to do business in New York

and registered with the New York Secretary of State.

        21.     Additionally, this action involves conduct, injuries, and rights to relief that present

federal questions arising under the Resource Conservation and Recovery Act (“RCRA”), 42

U.S.C. § 6901 et seq. Accordingly, this Court has jurisdiction over the subject matter of this action

pursuant to 42 U.S.C. § 6972(a) and 28 U.S.C. § 1331. Plaintiff’s state law causes of action are so

related to Plaintiff’s RCRA cause of action as to form part of the same case or controversy, and

therefore this Court has supplemental jurisdiction over those claims under 28 U.S.C. § 1367(a).

        22.     The Northrop Grumman Defendants were served with a notice of the imminent and

substantial endangerment complained of herein and of Plaintiff’s intent to sue via FedEx and

Registered Mail, Return Receipt Requested, on August 2, 2018. More than ninety days have passed

since such Defendants received the notice letter. The Northrop Grumman Defendants have not

remedied the RCRA violations that are the subject of the Notice Letter and this Complaint. No

regulatory agency has commenced and is diligently prosecuting any action to address the

contamination that is the subject of this action. A copy of Plaintiff’s notice letter is attached hereto

as Exhibit A.

        23.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391(b)(2) because the events giving rise to the claim and the property that is the subject of the




                                                   6
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 9 of 34 PageID #: 9



action occurred and is situated in Bethpage, Nassau County, New York, within the Eastern District

of New York.


IV.    Factual Allegations

       A.      The Contaminant: 1,4-Dioxane

       24.     1,4-dioxane is a synthetic industrial chemical that does not occur in nature. Highly

toxic and extremely persistent in the environment, 1,4-dioxane poses a risk to human health.

       25.     Historically, the vast majority of 1,4-dioxane use was as a stabilizer of the

chlorinated solvent methyl chloroform, also known as 1,1,1-trichloroethane (“TCA”). TCA is a

man-made volatile organic chemical (“VOC”) that was most widely used as a degreasing agent

and also used as a solvent in various household and industrial products, including paints, glues,

and septic and drain cleaners. Widespread use of TCA stabilized by 1,4-dioxane started in the early

1960s and continued until 1996, when the Montreal Protocol banned TCA for its role in depleting

the ozone layer. Even after its ban, TCA was still widely used under an exemption for “existing

stocks.”

       26.     1,4-dioxane, which is completely miscible (dissolvable) in water, was present in

various grades of TCA at concentrations of approximately 2 to 8 percent by volume. When used

for degreasing, the most common industrial application, 1,4-dioxane becomes significantly more

concentrated in the degreasing wastes due to its higher boiling point compared to TCA.

       27.     1,4-dioxane has unique characteristics that cause extensive and persistent

environmental contamination. Specifically, it is (1) mobile—that is, because it does not adsorb

(stick) to soil particles, it is readily transported through the soil and into groundwater where it can

migrate long distances; and (2) persistent—that is, it does not readily biologically or chemically

degrade in the environment or in conventional treatment systems for drinking water. In sum, once



                                                  7
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 10 of 34 PageID #: 10



TCA or other wastes containing 1,4-dioxane are applied, discharged, disposed of, or otherwise

released onto land, 1,4-dioxane migrates through the subsurface and into groundwater, resists

natural degradation, and is difficult and costly to remove from water.

       28.     1,4-dioxane contamination presents a significant threat to public health and welfare.

The U.S. Environmental Protection Agency (“EPA”) classifies 1,4-dioxane as “likely to be

carcinogenic to humans” by all routes of exposure, including drinking water. 1,4-dioxane also

causes liver and kidney damage.

       29.     1,4-dioxane is fungible: 1,4-dioxane made and/or used by one Defendant is

chemically identical to 1,4-dioxane made and/or used by any other Defendant. Using currently

accepted scientific methods, it is impossible to identify the manufacturer of the 1,4-dioxane based

on the chemical’s physical characteristics.

       30.     Once released into the environment, 1,4-dioxane lacks characteristics or a chemical

signature that would enable identification of the specific company that manufactured the product,

based on any physical characteristics. Even when, as here, it is possible to identify a source of a

plume of 1,4-dioxane, it is impossible, based on any physicochemical characteristics, to identify

what portions of commingled 1,4-dioxane was manufactured or supplied by any particular

Defendant.

       B.      Regulatory Standards Applicable to 1,4-Dioxane

       31.     No federal or state agency has approved 1,4-dioxane as an additive to drinking

water at any level. No federal or state agency has approved releasing or discharging 1,4-dioxane

to groundwater in any amount. The District has never consented to the presence of 1,4-dioxane in

its wells in any amount.




                                                 8
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 11 of 34 PageID #: 11



       32.     Currently, there is no enforceable federal or New York State drinking water

standard for 1,4-dioxane.

       33.     1,4-dioxane is regulated as an “unspecified organic contaminant” by the New York

State Department of Health under a generic maximum contaminant level (“MCL”) of 50 parts per

billion (ppb).1 None of the District’s wells has ever exceeded this generic standard.

       34.     State legislation passed in 2017 requires all New York-based water systems to test

for 1,4-dioxane contamination.

       35.     In September 2017, Governor Cuomo appointed 12 members to a new Drinking

Water Quality Council tasked with ensuring all New Yorkers have access to safe and clean

drinking water. The Council’s initial responsibility includes recommending an enforceable MCL

for 1,4-dioxane as a priority emerging contaminant that remains unregulated by the federal

government. On December 18, 2018, the Council met and recommended an MCL of ppb for 1,4-

dioxane, rendering enforcement imminent.

       36.     An MCL governs the relationship between public water suppliers, including the

District, and the State of New York. It is not a license to pollute up to the MCL.

       C.      Supplier Defendants’ Knowledge of 1,4-Dioxane’s Hazards

       37.     In the United States, 1,4-dioxane was primarily manufactured by Dow Chemical

Company and Ferro Corporation. A third company, Union Carbide, also manufactured 1,4-dioxane

but merged with Dow in 2001.

       38.     The technology for 1,4-dioxane stabilization of TCA was owned, and licensed, by

Defendant Dow Chemical Company, the market leader in production of both TCA and



1
 New York’s MCL is denominated in micrograms per liter (μg/L); this measure is equivalent to parts per
billion. See, e.g., Zane Satterfield, “What Does ppm or ppb Mean?,” Nat’l Envtl. Servs. Ctr., W. Va.
Univ., at 1 (2004), available at http://nesc.wvu.edu/ndwc/articles/ot/fa04/q&a.pdf.


                                                  9
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 12 of 34 PageID #: 12



1,4-dioxane. Defendant Vulcan Materials Company licensed this process from Dow to produce

1,4-dioxane-stabilized TCA.

       39.     Supplier Defendants knew or should have known of the grave harm and threat to

public health and the environment presented by proliferating use of 1,4-dioxane products.

Specifically, at all times relevant to this action, Supplier Defendants knew or reasonably should

have known, among other things, that: (a) 1,4-dioxane is toxic to humans; and (b) when products

containing 1,4-dioxane are applied, discharged, disposed of, or otherwise released onto land,

1,4-dioxane readily migrates through the subsurface, mixes easily with groundwater, and once

present in water, resists natural degradation, renders drinking water unsafe and/or non-potable, and

requires significant expenses to remove from public drinking water wells. Supplier Defendants’

own research establishes their knowledge of these characteristics of 1,4-dioxane.

       40.     At all times relevant to this action, Supplier Defendants have been among the

nation’s most sophisticated and technically advanced companies in many areas, including

chemistry, organic chemistry, analytical chemistry, methods of subsurface investigation, and other

areas. As such, they were uncommonly well-positioned to evaluate the potential for the application

of their products to result in groundwater contamination.

       41.     The general mechanisms by which groundwater becomes contaminated with

persistent organic compounds, including 1,4-dioxane, have been described in technical literature

with which the Supplier Defendants were or should have been familiar since at least the 1940s.

       42.     At all times relevant to this action, Supplier Defendants knew or reasonably should

have known that the degreasing equipment used by metal product manufacturers and other

industrial facilities routinely leaked or otherwise released TCA—and, therefore necessarily 1,4-

dioxane—into the environment.




                                                10
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 13 of 34 PageID #: 13



       43.     At all times relevant to this action, Supplier Defendants knew that the primary use

of their products, i.e. vapor degreasing, significantly concentrates 1,4-dioxane in the waste stream.

Because 1,4-dioxane boils at a higher temperature than TCA, a relatively high proportion of 1,4-

dioxane remains as a liquid during vapor degreaser operations. Vapor degreasing causes TCA to

be lost to the atmosphere, requiring operators to periodically add TCA to the tank. Consequently,

while TCA was stabilized with between 2.5 and 4.5% 1,4-dioxane by weight, Dow Chemical’s

publications and patents show that after use of 1,4-dioxane-stabilized TCA in vapor degreasing

operations, the ending concentration of 1,4-dioxane was often as high as 15 to 25%. Waste TCA

removed from vapor degreasers therefore typically included high concentrations of 1,4-dioxane

with great potential to contaminate large volumes of groundwater. Moreover, it was foreseeable to

Supplier Defendants— indeed, it was well known—that such wastes were often disposed of onto

land, where they migrated into groundwater.

       44.     Supplier Defendants knew or should have known that routine solvent handling, use,

and disposal practices led to frequent and substantial releases from facilities using products

containing 1,4-dioxane. Users of chlorinated solvents, including TCA produced by Supplier

Defendants, routinely disposed of waste solvents by pouring them onto the ground or into trenches

for evaporation or burning. In addition, solvent use and recovery systems by design produced

wastewater with very high concentrations of 1,4-dioxane and also routinely malfunctioned and/or

otherwise discharged solvent containing 1,4-dioxane, resulting in releases to surface and

groundwater. Supplier Defendants were at all times aware of these practices and foreseeable

equipment malfunctions and spills, and the likelihood of releases to the ground and groundwater

of solvents containing 1,4-dioxane. Indeed, users of chlorinated solvents, including TCA, were

routinely advised by Supplier Defendants themselves to dispose of waste solvents by pouring them




                                                 11
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 14 of 34 PageID #: 14



onto the ground or into trenches for evaporation or burning. These practices resulted in significant

soil and groundwater contamination from metal fabrication and other industrial solvent release

sites during the height of TCA use in the 1960s through the 1990s.

         45.   Despite knowing or having reason to know that long-term groundwater

contamination and pollution of water wells were inevitable consequences of the foreseeable uses

of their products without proper precautionary measures, including but not limited to adequate

warnings, Supplier Defendants nonetheless promoted, marketed, and or/sold such products in

Nassau County and elsewhere without providing any such warnings.

         46.   At all times relevant to this action, Supplier Defendants developed, tested, patented,

and generally knew of the existence of feasible alternative stabilizers to obviate the use of

1,4-dioxane to stabilize TCA.

         47.   At all times relevant to this action, Supplier Defendants manufactured, tested, or

were otherwise aware of alternative solvents that would have eliminated the use of TCA stabilized

by 1,4-dioxane. For example, trichloroethylene (“TCE”), which did not contain 1,4-dioxane, was

used for vapor degreasing at significant volumes throughout all time periods relevant to this action.

         48.   Despite knowing or having reason to know of 1,4-dioxane’s toxic properties and

propensity to contaminate groundwater, and despite the existence of feasible alternative designs

that did not contain 1,4-dioxane, Supplier Defendants nonetheless manufactured, promoted,

marketed, and/or sold TCA containing 1,4-dioxane that was used in the vicinity of the District’s

wells.

         49.   The Supplier Defendants, and each of them, substantially contributed to the

1,4-dioxane contamination in the District’s wells.




                                                 12
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 15 of 34 PageID #: 15



       D.      Northrop Grumman’s Operations and History of Contamination

       50.     Northrop Grumman began operations at the Grumman Aerospace – Bethpage

Facility in Bethpage, New York, in the 1930s. They operated continuously until approximately

1996, when all manufacturing at the Site ceased.

       51.     From the 1930s through the end of World War II, Northrop Grumman designed and

manufactured airplanes and landing craft for the U.S. Navy at the Site. After World War II, the

main activities at the Site included the engineering, manufacturing, primary assembly, and

research, development, and testing of a variety of aerospace crafts.

       52.     During its decades of operations at the Site, Northrop Grumman handled, stored,

treated, transported, and/or disposed of industrial chemicals, including the chlorinated solvent

TCA. Northrop Grumman procured these industrial chemicals in large quantities, stored them in

various manners at the Site, and transported them among various facilities at the Site.

       53.     Throughout their operations, Northrop Grumman disposed of various hazardous

wastes from industrial processes directly into the environment. These wastes included TCA

stabilized with 1,4-dioxane.

       54.     Historically, the main source of wastes from the Site was the metal finishing

process lines. Degreasing, commonly using TCA, was a critical cleaning step prior to plating and

painting.

       55.     From approximately 1949 through 1962, Northrop Grumman utilized the “Former

Grumman Settling Ponds” area within the Site to dispose of various wastes generated by industrial

operations at the Site, including degreaser or distillation sludge, which typically contained

concentrated levels of 1,4-dioxane from TCA use.




                                                13
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 16 of 34 PageID #: 16



       56.     In October 1962, Northrop Grumman’s predecessor Grumman Aircraft

Engineering Corporation donated approximately 18 acres of its land near the intersection of

Steward Avenue and Cherry Avenue, in Bethpage, New York, to the Town of Oyster Bay. This

land is now known as the Bethpage Community Park (“the Park”). Within the Park, a ball field

area was built over the location of the Former Grumman Settling Ponds.

       57.     Northrop Grumman still owns the Grumman Access Road, a closed private road in

the vicinity of the Park associated with the former Site.

       58.     Northrop Grumman constructed an Industrial Wastewater Treatment Plant

(“IWTP”) at the Site in the 1940s to treat chromic acid waste, however the treatment plant did not

remove 1,4-dioxane. These chemicals were discharged in the IWTP effluent to on-Site recharge

basins prior to 1981.

       59.     Wastewater treatment sludge generated at the IWTP was transported to the Park

property and placed in one of the two sludge drying beds. The area where the sludge drying beds

were located was enclosed by a chain-link fence, which was secured by a locked gate. This fenced

area is visible in available aerial photographs dated between the 1950s and 1962, when the property

was transferred to the Town of Oyster Bay.

       60.     Spent rags generated during the wipe-down of a paint booth water curtain located

in Plant 2, and which would have been expected to be contaminated with TCA, were transported

to the fenced-in area of the Park property where they were emptied into a pit located on the

property. These actions caused or contributed to the current groundwater contamination plumes

that contain 1,4-dioxane and contaminate the District’s wells.

       61.     Throughout the Site’s operational history, Northrop Grumman constructed at least

a dozen “recharge basins” directly into the ground throughout the Site, which were used at least in




                                                 14
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 17 of 34 PageID #: 17



part to dispose of industrial wastewater. The recharge basins were designed to allow wastewater

to infiltrate to the groundwater the District relies upon for its public drinking water supply.

       62.     When the recharge rate of these basins was diminished due to buildup of sludge

and sediment, Northrop Grumman bulldozed the basin bottoms to remove these materials. The

contaminated material removed from these recharge basins was then used to fill other low-lying

areas on the Site, from where they could migrate readily through the subsurface to groundwater.

       63.     Northrop Grumman discovered—at the latest— that some of the on-Site wells were

contaminated in the early 1970s, when employees noticed an unusual taste and odor coming from

the water faucets on the Site. At this time, Northrop Grumman operated a self-contained water

supply system that was not connected to the public water supply system.

       64.     An investigation of the water wells on the Site revealed that they were heavily

contaminated with an industrial solvent, and after 1976, were no longer used for human

consumption. The on-Site wells remained in use, however, for industrial and cooling purposes.

       65.     In 1983, the Site was listed in the Registry of Inactive Hazardous Waste Disposal

Sites in New York State, also known as the State Superfund list.

       66.     In 1989, Northrop Grumman signed a Remedial Investigation/Feasibility Study

(“RI/FS”) Order on Consent for Operable Unit 1 (“OU-1”) and Operable Unit 2 (“OU-2”). OU-1

encompasses the former manufacturing plant area. OU-2 consists of a large groundwater

contamination plume that is approximately 4.5 miles long and 3.5 miles wide, and is continuously

expanding and migrating south-southeast, toward the District’s service area. The source area of

the OU-2 plume originates from the Site, with VOCs present at different concentrations and

different depths.




                                                 15
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 18 of 34 PageID #: 18



       67.     On March 9, 1992, Northrop Grumman signed an Order on Consent with the State

of New York to perform a RI/FS at the Site.

       68.     In 1995, New York State executed Records of Decision (“RODs”) for the Northrop

Grumman and NWIRP Sites concerning on-site soil contamination in OU-1.

       69.     In March 2001, the New York Department of Environmental Conservation

(“DEC”) issued a ROD for OU-2, which provided for wellhead treatment of several

contaminants—but not 1,4-dioxane—at impacted public water supply wells, boundary monitoring

of the plume, and the contingency for additional wellhead treatment should other wells be affected.

       70.     In July 2005, Northrop Grumman signed a RI/FS Order on Consent for the Former

Grumman Settling Ponds, Adjacent Areas of the Bethpage Community Park, the Grumman Access

Road, and associated on- and off-site groundwater, collectively known as Operable Unit 3 (“OU-

3”). Northrop Grumman historically used these areas to dispose of hazardous waste generated by

their operations.

       71.     In March 2013, DEC issued a ROD for OU-3, which provided for wellhead

treatment of several contaminants—but not 1,4-dioxane—at various groundwater extraction wells

not used for supplying drinking water to the public.

       72.     The operable units are currently listed as Class 2 Inactive Hazardous Waste Sites,

meaning the disposal of hazardous waste has been confirmed and the presence of that waste or its

components or breakdown products “constitutes a significant threat to public health or the

environment,” 6 NYCRR § 375-2.7.

       73.     In 2007, an area of elevated concentrations, or a “hotspot” of VOCs was discovered

in the OU-3 plume upgradient from, and threatening to impact, the District’s wells.




                                                16
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 19 of 34 PageID #: 19



       74.     Pursuant to investigations conducted by Northrop Grumman under DEC

supervision, the plume of contaminated groundwater emanating from OU-3 has intermingled with

the OU-2 plume at depths of less than 400 feet. The OU-3 plume spreads deeper than the OU-2

plume, however, extending to a depth of at least 550 feet below ground surface.

       75.     1,4-dioxane has reached groundwater from industrial uses at the Site primarily

because degreasing operations—both vapor degreasing and cold cleaning—were characterized by

inefficient solvent recapture and disposal systems. Leaks, spills, routine wastewater discharges,

and careless disposal practices led to frequent and substantial releases from Northrop Grumman’s

operations at the Site.

       76.     Northrop Grumman routinely disposed of waste solvents by pouring them onto the

ground or into trenches for evaporation or burning; in addition, solvent use and recovery systems

routinely malfunctioned and/or otherwise spilled TCA containing 1,4-dioxane, resulting in

releases to surface and groundwater. These practices, and frequent equipment malfunctions and

spills, all increased the likelihood of releases to the ground and groundwater of toxic solvents.

These practices resulted in significant soil and groundwater contamination from metal fabrication

and other industrial solvent uses during the decades of manufacturing operations at the Site.

       77.     For many years, Northrop Grumman has been discharging 1,4-dioxane-

contaminated water to recharge basins at a rate of more than 3,500 gallons per minute upgradient

of the District’s service area. This water is the effluent from Northrop Grumman’s groundwater

VOC treatment facilities, which do not remove 1,4-dioxane, and the discharge causes farther and

faster spreading of 1,4-dioxane contamination in the District’s water supply.




                                                17
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 20 of 34 PageID #: 20



        E.      Harm Resulting from 1,4-Dioxane Contamination in Bethpage Water
                District’s Wells

        78.     The District meets its customers’ demand for water exclusively from its eight

production wells that draw from the Long Island Aquifer System, designated by the EPA as a “sole

source” aquifer under the Safe Drinking Water Act, 42 U.S.C. § 300h-3(3). A sole source aquifer

is an aquifer that is “the sole or principal drinking water source for the area and which, if

contaminated, would create a significant hazard to public health.” The EPA observed that

“contamination of the aquifer system underlying Nassau and Suffolk Counties, New York, would

pose a significant hazard to those people dependent on the aquifer system for drinking purposes.”

        79.     1,4-dioxane has been detected in varying amounts at varying times in the District’s

wells. In addition, 1,4-dioxane’s high mobility and persistence in soil and groundwater means it

likely will continue to affect the District’s wells at higher concentrations in the future.

        80.     Supplier Defendants’ 1,4-dioxane is a major source of 1,4-dioxane in groundwater

that is contaminating the District’s wells and is present in all the District’s impacted wells.

        81.     Northrop Grumman’s use and disposal at the Site of products containing Supplier

Defendants’ 1,4-dioxane substantially contributes to the 1,4-dioxane contamination at several of

the District’s wells.

        82.     In response to the presence of 1,4-dioxane in its wells, the District has taken and

must undertake certain responsive measures. These include, but are not limited to, the need to

address 1,4-dioxane in its wells, including by adding wellhead treatment and incurring associated

costs to operate and maintain the wellhead treatment into the future. The District anticipates taking

these and additional steps to address the continuing and future 1,4-dioxane contamination in its

wells attributable to Defendants’ tortious conduct.




                                                  18
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 21 of 34 PageID #: 21



 V.       Causes of Action

                                   FIRST CAUSE OF ACTION
                          Strict Products Liability for Defective Design
                                  (Against Supplier Defendants)

          83.   The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

          84.   As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

marketers of products containing 1,4-dioxane, Supplier Defendants had a strict duty not to place

into the stream of commerce a product that is unreasonably dangerous.

          85.   Supplier Defendants knew that third parties would purchase products containing

1,4-dioxane and use them without inspection for defects.

          86.   Products containing 1,4-dioxane purchased or otherwise acquired (directly or

indirectly) from Supplier Defendants by third parties were applied, discharged, disposed of, or

otherwise released onto lands and/or water in the vicinity of the District’s drinking water

production wells. Such discharges occurred at various locations, at various times, and in various

amounts.

          87.   The products containing 1,4-dioxane purchased by third parties were used in a

reasonably foreseeable manner and without substantial change in the condition of such products.

          88.   Supplier Defendants knew or reasonably should have known that the use of

products containing 1,4-dioxane in their intended manner would result in the spillage, discharge,

disposal, or release of 1,4-dioxane onto land or into water.

          89.   The products containing 1,4-dioxane used in the vicinity of the District’s drinking

water production wells were defective in design and unreasonably dangerous because, among other

things:




                                                 19
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 22 of 34 PageID #: 22



             a. 1,4-dioxane causes extensive and persistent groundwater contamination when it, or

                products containing it, are used in their foreseeable and intended manner.

             b. 1,4-dioxane contamination in drinking water poses significant threats to public

                health and welfare.

             c. Supplier Defendants failed to conduct and/or failed to disclose reasonable,

                appropriate, or adequate scientific studies to evaluate the environmental fate and

                transport and potential human health effects of 1,4-dioxane.

       90.      At all times relevant to this action, products containing 1,4-dioxane were dangerous

to an extent beyond that which would be contemplated by the ordinary consumer, and/or the

foreseeable risk of harm to public health and welfare posed by 1,4-dioxane outweighed the cost to

Supplier Defendants of reducing or eliminating such risk.

       91.      Supplier Defendants knew or should have known about feasible alternatives to TCA

and/or alternatives to producing TCA without the use of 1,4-dioxane, and the omission of such

alternative designs rendered Supplier Defendants’ products not reasonably safe.

       92.      As a direct and proximate result of the defects previously described, the District’s

wells have been, and continue to be, contaminated with 1,4-dioxane in varying amounts over time,

causing the District significant injury and damage.

       93.      As a direct and proximate result of the Supplier Defendants’ acts and omissions as

alleged herein, the District has incurred, is incurring, and will continue to incur damages related

to 1,4-dioxane contamination of its wells in an amount to be proved at trial.

       94.      Supplier Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of drinking

water wells. Supplier Defendants committed each of the above-described acts and omissions




                                                 20
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 23 of 34 PageID #: 23



knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard of

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, the District requests an award of punitive damages in an

amount sufficient to punish the Supplier Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       95.     Supplier Defendants are strictly, jointly, and severally liable for all such damages,

and the District is entitled to recover all such damages and other relief as set forth below.

                                 SECOND CAUSE OF ACTION
                          Strict Products Liability for Failure to Warn
                                  (Against Supplier Defendants)

       96.     The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       97.     As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

1,4-dioxane and/or products containing 1,4-dioxane, Supplier Defendants had a strict duty to warn

against latent dangers resulting from foreseeable uses of their products that Supplier Defendants

knew or should have known about.

       98.     Supplier Defendants knew that third parties would purchase products containing

1,4-dioxane and use them without inspection for defects.

       99.     Products containing 1,4-dioxane purchased or otherwise acquired (directly or

indirectly) from Supplier Defendants by third parties were applied, discharged, disposed of, or

otherwise released at various locations, at various times, and in various amounts onto the lands

and/or water in the vicinity of the District’s drinking water production wells.

       100.    The products containing 1,4-dioxane purchased by third parties were used in a

reasonably foreseeable manner and without substantial change in the condition of such products.


                                                 21
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 24 of 34 PageID #: 24



       101.    Supplier Defendants knew or should have known that the use of products

containing 1,4-dioxane in their intended manner would result in the discharge, disposal, or release

of 1,4-dioxane onto land or into water.

       102.    The products containing 1,4-dioxane used in the vicinity of the District’s drinking

water production wells were defective in design and unreasonably dangerous products for the

reasons set forth in Paragraphs 88, 89, 90, and 91 above.

       103.    Despite the known and/or reasonably foreseeable hazards to human health and

welfare associated with the use of products containing 1,4-dioxane in the vicinity of the District’s

drinking water production wells, including contamination of public drinking water wells with 1,4-

dioxane, Supplier Defendants failed to provide adequate warnings of, or take any other

precautionary measures to mitigate, those hazards.

       104.    In particular, Supplier Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their products containing

1,4-dioxane or otherwise adequate to eliminate the dangers posed by normal and foreseeable use

of their products.

       105.    As a direct and proximate result of Supplier Defendants’ failure to warn of the

hazards posed by disposal or release of products containing 1,4-dioxane in the vicinity of

subterranean public drinking water wells that were, or reasonably should have been, known to

them, 1,4-dioxane contaminates the District’s wells in varying amounts.

       106.    As a direct and proximate result of Supplier Defendants’ acts and omissions as

alleged herein, the District has incurred, is incurring, and will continue to incur damages related

to 1,4-dioxane contamination of its wells in an amount to be proved at trial.




                                                22
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 25 of 34 PageID #: 25



         107.     Supplier Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of drinking

water wells. Supplier Defendants committed each of the above-described acts and omissions

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the

probable dangerous consequences of that conduct and its reasonably foreseeable impacts on public

health and welfare. Therefore, the District requests an award of punitive damages in an amount

sufficient to punish the Supplier Defendants and that fairly reflects the aggravating circumstances

alleged herein.

         108.     Supplier Defendants are strictly, jointly, and severally liable for all such damages,

and the District is entitled to recover all such damages and other relief as set forth below.

                                    THIRD CAUSE OF ACTION
                                            Negligence
                                      (Against All Defendants)

         109.     The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

         110.     As commercial manufacturers, sellers, distributors, suppliers, marketers, and/or

designers of 1,4-dioxane products, Supplier Defendants owed a duty of care to the District not to

place into the stream of commerce a product that was in a defective condition and unreasonably

dangerous to drinking water in the District’s public supply wells.

         111.     Supplier Defendants breached this duty by negligently designing, formulating,

manufacturing, distributing, selling, supplying, and/or marketing such unreasonably dangerous

products into the stream of commerce, including in the vicinity of the District’s service area, even

when they knew or should have known about the dangers 1,4-dioxane posed to drinking water

wells.


                                                   23
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 26 of 34 PageID #: 26



       112.    The Northrop Grumman defendants, as the owners and/or operators of business(es)

at the Site that managed, stored, used, transported, and disposed of toxic contaminants and

solvents, owed a duty of care to the District to use due care in the handling, control, use,

transportation, and disposal of contaminants, including toxic and hazardous materials containing

1,4-dioxane, on the Site.

       113.    The Northrop Grumman defendants breached that duty by negligently, carelessly,

and/or recklessly handling, controlling, transporting, disposing of, and otherwise causing the

release into the ground in and around the Site of toxic chemicals, including 1,4-dioxane.

       114.    The Northrop Grumman defendants further owed a duty to the District upon

learning of the release of the contaminants to act reasonably to remediate, contain, and eliminate

the spills before the contaminants injured the District and its property and/or to act reasonably to

minimize the damage to the District’s property.

       115.    The Northrop Grumman defendants breached that duty by failing to act to

reasonably remediate, contain, and eliminate spills before they injured the District and/or to act

reasonably to minimize the damage to the District’s property.

       116.    As a direct and proximate result of the Northrop Grumman Defendants’ acts and

omissions as alleged herein, the District has incurred, is incurring, and will continue to incur

damages related to 1,4-dioxane contamination of its wells in an amount to be proved at trial.

       117.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including 1,4-dioxane contamination of drinking water

wells. Defendants committed each of the above-described acts and omissions knowingly, willfully,

and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of 1,4-

dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable dangerous




                                                  24
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 27 of 34 PageID #: 27



consequences of that conduct and its reasonably foreseeable impacts on public health and welfare.

Therefore, the District requests an award of punitive damages in an amount sufficient to punish

the Defendants and that fairly reflects the aggravating circumstances alleged herein.

       118.    Defendants are jointly and severally liable for all such damages, and the District is

entitled to recover all such damages and other relief as set forth below.

                                 FOURTH CAUSE OF ACTION
                                       Public Nuisance
                                   (Against All Defendants)

       119.    The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       120.    The District provides drinking water from its wells to residents and businesses for

drinking, bathing, cleaning, washing, and other uses.

       121.    Because the District is a public entity, the water it provides to those residents and

businesses is a public or commonly held resource. Members of the public have a right to have their

water remain clean and potable, free of contamination by toxic man-made compounds.

       122.    Supplier Defendants’ acts and omissions, including their manufacture, promotion,

marketing, sale, distribution, supply, defective design of, and/or failure to warn regarding

1,4-dioxane in their products, contaminated such wells, rendering water served from them a public

health hazard and unfit for human consumption.

       123.    The negligent, reckless, and/or intentional activities of the Northrop Grumman

defendants which resulted in releases of 1,4-dioxane from the Site, as alleged herein, have

contaminated Plaintiff’s wells with 1,4-dioxane, rendering water served from them a public health

hazard and unfit for human consumption.

       124.    Consequently, Defendants substantially interfered with and caused damage to a

public or common resource that endangered public property, as well as the health, safety, and


                                                 25
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 28 of 34 PageID #: 28



comfort of a considerable number of persons. Such action creates, contributes to, or maintains a

public nuisance.

       125.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, the District has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       126.    As an owner of water production wells and purveyor of drinking water, the District

suffers injuries different in kind from the community at large because it relies entirely upon its

groundwater production wells for its public service functions.

       127.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including 1,4-dioxane contamination of drinking water

wells. The Defendants committed each of the above-described acts and omissions knowingly,

willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable

dangerous consequences of that conduct and its reasonably foreseeable impacts on public health

and welfare. Therefore, the District requests an award of punitive damages in an amount sufficient

to punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

       128.    Defendants are jointly and severally liable for all such damages, and the District is

entitled to recover all such damages and other relief as set forth below.

                                  FIFTH CAUSE OF ACTION
                                           Trespass
                                    (Against All Defendants)

       129.    The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.




                                                 26
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 29 of 34 PageID #: 29



       130.    The District owns and possesses its drinking water production system, including

drinking water production wells that extract groundwater in its service area in Nassau County,

New York.

       131.    The District actually and actively exercises its rights to appropriate and use

groundwater drawn from its wells.

       132.    The District did not give any Defendant permission to cause 1,4-dioxane to enter

its groundwater wells. Defendants knew or reasonably should have known that the District would

not consent to this trespass.

       133.    Supplier Defendants knew or reasonably should have known that 1,4-dioxane has

a propensity to infiltrate groundwater aquifers when released to the environment; is a mobile and

persistent groundwater contaminant capable of moving substantial distances within aquifers; is

toxic to human health; and is therefore hazardous to drinking water systems and human health.

       134.    Supplier Defendants manufactured, promoted, marketed, distributed, and/or sold

products containing 1,4-dioxane, which Defendants knew or reasonably should have known would

virtually certainly be discharged and release toxic 1,4-dioxane into the ground and sewer system,

and intrude upon, contaminate, and damage the District’s possessory interest.

       135.    The Northrop Grumman defendants negligently, recklessly, and/or intentionally

failed to properly use, control, and/or dispose of toxic substances containing 1,4-dioxane, such that

the Northrop Grumman defendants proximately caused 1,4-dioxane to enter, invade, intrude upon,

and injure Plaintiff’s possession of property. The Northrop Grumman defendants engaged in

affirmative conduct that caused, contributed to, maintained, and/or assisted in the creation of the

trespass alleged herein, including by disposing of industrial waste to the ground despite that they




                                                 27
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 30 of 34 PageID #: 30



knew or should have known that contaminants contained therein, including 1,4-dioxane, were

persistent, and could contaminate soil and groundwater.

       136.    Defendants’ conduct constitutes a continuing unauthorized intrusion and a

continuing trespass onto the District’s property.

       137.    Each Defendant is a substantial factor in bringing about the contamination of the

District’s wells, and each Defendant aided and abetted the trespasses and is jointly responsible for

the injuries and damage caused to the District.

       138.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, the District has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       139.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including 1,4-dioxane contamination of drinking water

wells. Defendants committed each of the above-described acts and omissions knowingly, willfully,

and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of 1,4-

dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable dangerous

consequences of that conduct and its reasonably foreseeable impacts on public health and welfare.

Therefore, the District requests an award of punitive damages in an amount sufficient to punish

these Defendants and that fairly reflects the aggravating circumstances alleged herein.

       140.    Defendants are jointly and severally liable for all such damages, and the District is

entitled to recover all such damages and other relief as set forth below.




                                                    28
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 31 of 34 PageID #: 31



                              SIXTH CAUSE OF ACTION
                                42 U.S.C. § 6972(a)(1)(B)
        Contribution to an Imminent and Substantial Endangerment Under RCRA
                        (Against Northrop Grumman Defendants)

       141.    The District realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       142.    The District is a “person” within the meaning of RCRA authorized to pursue this

citizen enforcement action on its own behalf.

       143.    Northrop Grumman Defendants are corporations and therefore “persons” subject to

RCRA citizen enforcement actions for its contributions to the past or present handling, storage,

treatment, transport, and/or disposal of solid and/or hazardous wastes at the Site.

       144.    Northrop Grumman Defendants contribute and/or have contributed to the handling,

storage, treatment, transport, and/or disposal of solid and/or hazardous wastes, including 1,4-

dioxane, at the Site, such as by systematically and routinely using such materials at the Site in the

course of their industrial operations and thereafter disposing of such materials at the Site.

       145.    The solid and/or hazardous wastes to which Northrop Grumman Defendants have

contributed to the past and/or present handling, storage, treatment, transport, and/or disposal at the

Site include 1,4-dioxane. The 1,4-dioxane disposed of at the Site is inherently waste-like, and

abandoned as a byproduct of Northrop Grumman Defendants’ industrial and commercial activities.

       146.    Northrop Grumman Defendants’ contribution to the past and/or present handling,

storage, treatment, transport, and/or disposal of 1,4-dioxane at the Site may present an imminent

and substantial endangerment to health and the environment. 1,4-dioxane, due to its inherent

physical and chemical properties, can cause or significantly contribute to an increase in mortality,

or increase in serious, irreversible, or incapacitating illnesses, such as cancer, as well as pose a




                                                 29
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 32 of 34 PageID #: 32



substantial present and/or potential hazard to human health and the environment when improperly

handled, stored, treated, transported, and/or disposed of, or otherwise improperly managed.

       147.    Northrop Grumman Defendants routinely and intentionally disposed of solid and/or

hazardous wastes, including 1,4-dioxane, to the environment at the Site, including, but not limited

to, to the Former Grumman Settling Ponds, sludge drying beds, and/or recharge basins, where they

dispersed to the environment, including via intrusion on the underlying groundwater aquifer.

Northrop Grumman Defendants’ disposal of 1,4-dioxane to the environment at the Site has resulted

and will continue to result in the presence of that 1,4-dioxane in the District’s drinking water

supply wells. People are therefore exposed to Northrop Grumman Defendants’ wastes by

consuming drinking water containing Northrop Grumman Defendants’ 1,4-dioxane.

       148.    The imminent and substantial endangerment to health and the environment

presented by Northrop Grumman Defendants’ improper handling, storage, treatment, transport,

and/or disposal of 1,4-dioxane at the Site is now, and will continue to be, present, until Northrop

Grumman Defendants abate the presence of that those contaminants in the groundwater aquifer.

Without abatement of the 1,4-dioxane present in Plaintiff’s wells, its customers have been and will

continue to be exposed to the threat of harm when they use their carcinogenic, toxic, and otherwise

hazardous tap water for drinking, bathing, washing, or other normal uses.

       149.    Northrop Grumman Defendants are strictly, jointly, and severally liable for all such

damages, and Plaintiff is entitled to recover all such damages and other relief as set forth below.

 VI.   Prayer for Relief

       Plaintiff Bethpage Water District prays for judgment against Defendants, jointly and

severally, awarding Plaintiff:

           a. Compensatory damages in an amount according to proof;




                                                 30
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 33 of 34 PageID #: 33



              b. Punitive damages in an amount to be determined at trial;

              c. Injunctive and equitable relief to compel Defendants to comply with RCRA, and

                 also in the form of an equitable fund to abate the nuisance and trespass;

              d. All appropriate declaratory relief;

              e. Plaintiff’s costs in prosecuting this action, including reasonable attorneys’ fees,

                 court costs, expert fees, and other expenses of litigation;

              f. Pre-judgment interest and post-judgment interest; and

              g. All other relief this Court deems just, proper, and equitable.

VII.    Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff requests a trial by jury of all claims

so triable.


Dated: March 7, 2019                 Respectfully submitted,



                                     /s/ Matthew K Edling
                                     Matthew K. Edling


                                     VICTOR M. SHER (pro hac vice application to be submitted)
                                     vic@sheredling.com
                                     MATTHEW K. EDLING
                                     matt@sheredling.com
                                     KATIE H. JONES (pro hac vice application to be submitted)
                                     katie@sheredling.com
                                     TIMOTHY R. SLOANE (pro hac vice application to be
                                     submitted)
                                     tim@sheredling.com
                                     SHER EDLING LLP
                                     100 Montgomery St. Suite 1410
                                     San Francisco, CA 94104
                                     Tel: (628) 231-2500
                                     Fax: (628) 231-2929




                                                   31
Case 2:19-cv-01348-NG-RLM Document 1 Filed 03/07/19 Page 34 of 34 PageID #: 34



                           MICHAEL F. INGHAM
                           mingham@carmanlawteam.com
                           CARMAN, CALLAHAN & INGHAM, LLP
                           266 Main Street
                           Farmingdale, NY 11735
                           Tel: (516) 370-5528


                           Attorneys for Plaintiff
                           Bethpage Water District




                                        32
